Exhibit 99 FOR RELEASE –– JANUARY 25, 2011 Corning Announces Fourth-Quarter and Full-Year Financial Results Annual sales increase 23%; Yearly EPS up more than 50% CORNING, N.Y. — Corning Incorporated (NYSE: GLW) today announced its results for the fourth quarter of 2010. Fourth-Quarter Highlights · Sales were $1.77 billion, a 10% sequential increase and up 15% year over year. · Earnings per share were $0.66. Excluding special items, earnings were $0.46,* a 10% sequential decline, but 5% improvement year over year. · Display Technologies’ wholly owned business glass volume increased almost 20% sequentially. Volume at Samsung Corning Precision Materials Co., Ltd., declined by almost 15% sequentially. The company’s total glass volume, which includes its wholly owned business and SCP, was down slightly sequentially. · Specialty Materials sales increased 24% sequentially and 79% year over year, driven by very strong sales in Corning® Gorilla® Glass and continued strong performance in advanced optics. · Corning Environmental Technologies sales improved 12% sequentially and 28% year over year. Full-Year Highlights · Sales were $6.6 billion, a 23% increase over $5.4 billion a year ago, with each of the company’s business segments growing year over year. · Gross margin percentage improved to 46% from 39% a year ago. · Equity earnings were $2.0 billion, an increase of 36% from a year ago. · Earnings per share were $2.25, a 76% increase over last year. Excluding special items, EPS was $2.07* compared to $1.35* a year ago. · Free cash flow for the year was $2.8 billion*. *These are non-GAAP financial measures.The reconciliation between GAAP and non-GAAP measures is provided in the tables following this news release, as well as on the company’s investor relations Web site. (more) Corning Announces Fourth-Quarter and Full-Year Financial Results Page Two Quarter Four Financial Comparisons Q42010
